Citation Nr: 0939299	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  09-07 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for a low back disorder.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1977 and from December 1977 to July 1984.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision of the Togus, Maine 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the reopening of a claim for service connection 
for lumbosacral strain.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Pittsburgh, 
Pennsylvania, which has certified the appeal to the Board.  

To more accurately reflect the Veteran's contentions, the 
characterization of the issue on the cover page has been 
changed.  The Board also notes that while claims for service 
connection were previously denied for what was then 
characterized as lumbosacral strain, these decisions 
effectively denied service connection for low back 
disabilities; not exclusively lumbosacral strain.  As the 
issue currently on appeal was previously denied by VA, the 
issue is properly stated as a claim to reopen.

In September 2008, the Veteran testified during a hearing 
before a Decision Review Officer (DRO), and in September 
2009, the Veteran testified during a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  
Transcripts of those hearings are of record.  

The claim for service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  An August 1998 rating decision denied service connection 
for lumbosacral strain, finding that the Veteran had a pre-
existing congenital back disorder that was not aggravated 
beyond the normal course of the condition during active duty 
service; although notified of the denial in an August 1998 
letter, the Veteran did not initiate an appeal.  .

3.  Evidence associated with the claims file since the August 
1998 denial that is not cumulative and redundant of evidence 
of record at the time of the prior denial relates to an 
unestablished fact of absence of preexistence of back 
disorder that is necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision that denied service 
connection for lumbosacral strain became final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As evidence pertinent to the claim for service connection 
for a low back disability, received since the RO's August 
1998 denial, is new and material, the criteria for reopening 
service connection for a low back disability are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to 
reopen, that is, finding new and material evidence has been 
received and reopening the claim for service connection for a 
low back disorder, the Board finds that all notification and 
development actions needed to fairly adjudicate this aspect 
of the appeal have been accomplished.  

II. Claim to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In July 1984, the month the Veteran was discharged from 
service, she filed a claim for service connection for 
lumbosacral strain with pain on motion.  This claim was 
denied by the Pittsburgh RO and the Veteran perfected an 
appeal.  In August 1986, the Board denied the clam.  It was 
held that the scoliosis and spina bifida occulta of the spine 
shown during service were congenital or developmental 
defects; that the Veteran had a transient episode of 
lumbosacral strain with muscle spasms during service as well 
as other complaints of back pain that were not associated 
with trauma, muscle spasms, focal tenderness, or other 
symptoms of acquired back pathology; and that the Veteran did 
not have a current chronic acquired back disorder, including 
lumbosacral strain.  

The Veteran sought to reopen service connection in September 
1997.  As indicated above, the RO denied the Veteran's 
petition to reopen service connection for lumbosacral strain 
in August 1998.    

The evidence of record at the time consisted of service 
treatment records, VA treatment records, and private 
treatment records.  These records showed lumbar strain, 
scoliosis and spina bifida occulta diagnosed during service, 
as well as complaints of back pain in service.  After 
service, the Veteran again complained of back pain.  In 
September 1995, x-rays showed minimal degenerative changes in 
the dorsal spine, as well as lumbar levoscoliosis.  

The basis for the RO's August 1998 denial was that the 
evidence did not show that the Veteran's pre-existing 
congenital back disorder was aggravated beyond the normal 
course of the condition during active duty service. 

The Veteran did not initiate an appeal with the August 1998 
RO decision.  See 38 C.F.R. § 20.200 (2009).  The RO's August 
1998 decision is therefore final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen the previously denied claim in 
September 2006.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial of the claim is the 
RO's August 1998 rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since August 1998 
includes statements and testimony by the Veteran, letters 
from the Veteran's friends, and VA treatment records.  At the 
Veteran's personal hearings, she testified that prior to 
service she did not see a doctor, go to a hospital, or have 
treatment for any back condition.  She stated that she was 
active during this period-playing the drums and 
participating in basketball and karate-and never had any 
problems with her back.  

The Board finds that the above-described evidence relates to 
a basis of the prior final decision, namely, whether the 
Veteran had a preexisting back disorder.  At the time of the 
August 1998 rating decision, there was evidence that the 
Veteran had low back complaints during service.  The 
Veteran's current testimony (presumed as credible) reflects 
that the Veteran did not have any problems with her low back 
prior to service despite being active.  Notably, this claim 
was previously denied as it was found that the Veteran's low 
back disabilities pre-dated her military service. Such 
additional evidence denying preexisting back problems or 
symptoms prior to service, when credibility is presumed for 
purposes of reopening the claim, has some tendency to show 
the absence of pre-service symptomatology.  

For this reason, the Board finds that the additional evidence 
is new and material to reopen the claim for service 
connection for a low back disorder.  The Board finds that the 
evidence is "new" in that it was not before agency 
decisionmakers at the time of the August 1998 final denial of 
the claim for service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it suggests that the Veteran 
did not have a pre-existing low back disability; hence, it 
suggests that any low back disability shown in service began 
during service.  Accordingly, this evidence raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for a low back disorder.  For these 
reasons, the Board concludes that the criteria for reopening 
service connection for a low back disability are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen service connection for a 
low back disability has been received; the claim is reopened.


REMAND

As the claim for service connection for a low back disorder 
has been reopened, the Board now finds that further 
development is warranted.  In this regard, VA has a duty to 
assist the veteran in the development of the claim.  This 
duty includes assisting a veteran in the procurement of 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Under the circumstances of this 
case, the Board finds that medical examination and an opinion 
would be helpful in resolving the claim for service 
connection. 

As a bit of background, service treatment records show 
complaints of low back pain and diagnoses of lumbar strain, 
lumbar scoliosis, and spina bifida occulta, L5.  While the 
Veteran has asserted that she suffered a low back injury 
during service (as a result of being hit with a mail bag or 
twisting while disembarking from a truck), no such injury is 
shown in the service treatment records.  At the hearing 
before the undersigned, the Veteran did not report any in-
service injury; instead, she stated that her back 
progressively hurt after lifting heavy mail bags repeatedly 
during the course of her duties.  The Veteran testified that 
she was a mail clerk for the last few years of her service, 
and it is assumed that the Veteran was responsible for moving 
large bags of mail; however, again, no injury is shown during 
service.  

Shortly after discharge, the Veteran was afforded a VA 
examination; the examiner found no objective evidence of 
lumbosacral impairment.  Later, in May 1986, another VA 
examiner noted scoliosis by visual inspection.  The Veteran 
continued to complain of low back pain at a February 1987 VA-
contracted examination.  While the examination was for 
evaluation of the Veteran's knees, the examiner did comment 
that the Veteran had a recurrent low back strain, probably of 
a postural and mechanical basis secondary to her scoliosis 
and spina bifida occulta, and that the spina bifida occulta 
and the scoliosis probably had been present since 
adolescence.

According to a February 1996 medical report form, while at 
work in September 1995 the Veteran twisted her back lifting a 
roll of paper.  This resulted in back pain and other 
symptoms.  She also described prior upset of back pain in 
March and April 1995.  The Board recognizes that the Veteran 
testified that she did not hurt her back between 1995 and 
1997; however, the Board finds the February 1996 medical 
report form as persuasive evidence that the Veteran did 
injure her back in 1995.   

The Veteran was afforded a VA examination in May 1998.  At 
that time, she reported that she hurt her back during service 
when she disembarked a truck and that after service she 
injured her back lifting a roll of paper at a plant where she 
worked.  The examiner diagnosed back pain of unknown 
etiology.  Subsequent x-rays ordered by the examiner showed 
lumbar scoliosis cervical to left and osteoporosis.  

More recently, VA treatment records show complaints of low 
back pain and low back diagnoses of scoliosis, osteoporosis, 
degenerative joint disease, and degenerative disc disease.  
As explained in the previous section, the Veteran has 
testified that she had no problems with her back prior to 
entry into service.  

Given the evidence in this case, it is still unclear as to 
whether the Veteran had a back disability prior to service; 
if so, whether the disability was permanently aggravated by 
service; and generally, whether the Veteran has any current 
low back disability as a result of her service.  Thus, a 
medical examination and opinion is warranted in this case.  
Specific instructions to the examiner are detailed below.  

Accordingly, the (reopened) issue of service connection for a 
back disorder is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  After reviewing the evidence 
of record, and examining the Veteran, the 
VA examiner should list all current 
diagnoses for the low back.  The VA 
examiner should then provide the following 
opinions:

 A) Based on the evidence of record, 
including your examination, is it clear 
and unmistakable that a low back 
disability pre-existed the Veteran's 
military service?  If so, please list 
what back disabilities pre-existed 
service.  
 B) If it is found that low back 
disability pre-existed service, is it 
clear and unmistakable that such 
disability was not aggravated (that is, 
permanently worsened in severity) during 
military service? 
 C) Is it at least as likely as not (50 
percent probability or greater) that any 
current low back disorder is related to 
the Veteran's active service?  

The examiner should provide a rationale 
for any opinion expressed.  All opinions 
should be based on an accurate history 
that includes complaint of low back pain 
during service with diagnoses of lumbar 
strain, lumbar scoliosis, and spina bifida 
occulta, L5, but with no specific low back 
injury during service; and post-service 
low back injury in 1995. 

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
low back disability.  If any benefit 
sought is not granted, issue a 
supplemental statement of the case, and 
afford the Veteran and representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


